435 F.2d 824
Bonnie B. CANTRELL, Plaintiff-Appellant,v.Robert H. FINCH, Secretary of Health, Education and Welfare,Defendant-Appellee.
No. 30203 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
Dec. 16, 1970.

George C. Longshore, Cooper, Mitch & Crawford, Birmingham, Ala., for plaintiff-appellant.
William D. Ruckelshaus, Asst. Atty. Gen., Wayman G. Sherrer, U.S. Atty., Morton Hollander, Robert M. Feinson, Attys., Dept. of Justice, Washington, D.C., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Alabama; Clarence W. Allgood, Judge.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


*
 Rule 18, 5th Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)